EXHIBIT 12 Barnes Group Inc. Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Quarter Ended March 31, Years Ended December, 31, Earnings available for fixed charges: Income from continuing operations before income taxes $ Equity (income) loss, net of distributions - 62 Capitalized interest ) Amortization of capitalized interest 91 Fixed charges per below Earnings $ Fixed Charges: Interest expensed and capitalized, including amortization of debt issuance costs and debt discounts $ Interest portion of rental expense (33%) Fixed charges Ratio of earnings to fixed charges X X X X X X
